DETAILED ACTION
1.	Claims 1, 2, 4 and 7-14 of U.S. Application 16/611521 filed on November 7, 2019 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on November 7, 2019, January 30, 2020 and October 5, 2020 are in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura (JP 2015095974, see applicant provided English Machine Translation) in view Nagasawa (JP 2008206302, see applicant provided English Machine Translation attached) and Yamada et al (Yamada) (JP 2004180383, see applicant provided English Machine Translation attached).
Regarding claim 1, Kitamura teaches (see fig. 1 below) an electric tool (Abstract) comprising a brushless motor (10) including a stator (20), a rotor (30), and a plurality of coils (24) (¶ 18 to ¶ 21), 
the stator (20) including a stator core (21) formed by laminating electromagnetic steel plates (¶ 21 to ¶ 23), 
the rotor (30) including a rotation shaft (31) (¶ 19), 
wherein while the stator core (21) is formed by joining a plurality of divided cores (21A) divided in a circumferential direction (¶ 23).

    PNG
    media_image1.png
    709
    686
    media_image1.png
    Greyscale

Kitamura does not explicitly teach the plurality of coils being wound around the stator core via an insulating member, a varnish or an adhesive is applied over the coils.
However, Nagasawa teaches (see fig. 2 below) the plurality of coils (12) being wound around the stator core (11) via an insulating member (¶ 13), a varnish or an adhesive (20) is applied over the coils (12) (Abstract; ¶ 15; ¶ 16) in order to provide improved cooling efficiency (Nagasawa, ¶ 5; ¶ 18; Abstract).

    PNG
    media_image2.png
    576
    464
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kitamura and provide the plurality of coils being wound around the stator core via an insulating member, a varnish or an adhesive is applied over the coils as taught by Nagasawa in order to provide improved cooling efficiency (Nagasawa, ¶ 5; ¶ 18; Abstract).
Kitamura in view of Nagasawa do not explicitly teach a varnish or an adhesive is applied over the joining portions between the divided cores.
st paragraph)

    PNG
    media_image3.png
    480
    563
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    197
    441
    media_image4.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kitamura st paragraph).
Regarding claim 2/1, Kitamura in view of Nagasawa and Yamada teach the device of claim 1 but does not explicitly teach the adhesive has a high thermal conductivity.
However Nagasawa further teaches (see fig. 2 above) the adhesive (20) has a high thermal conductivity (Abstract; ¶ 15 to ¶ 17) in order to provide improved cooling efficiency (Nagasawa, ¶ 5; ¶ 18; Abstract).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kitamura in view of Nagasawa and Yamada and provide the adhesive has a high thermal conductivity as further taught by Yamada in order to provide improved cooling efficiency (Nagasawa, ¶ 5; ¶ 18; Abstract).
Regarding claim 4/1, Kitamura in view of Nagasawa and Yamada teach the device of claim 1, Kitamura further teaches (see fig. 1 above) the coils (24) are wound around the respective divided cores (21A) (¶ 21 to ¶ 23).
7.	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura  in view Nagasawa and Yamada as applied to claim 1 above, and further in view of Suzuki et al (Suzuki) (U.S. Patent No. 20030160533).
Regarding claim 7/1, Kitamura in view of Nagasawa and Yamada teach the device of claim 1 but does not explicitly teach the stator includes a sensor circuit board 
However, Suzuki teaches (see fig. 1 below) the stator (10) includes a sensor circuit board (51) including a rotation detecting element (52) of the rotor (20), the sensor circuit board (51) being fixed via a plurality of fixing pins (40) directly fixed to the stator core (6, 36) (¶ 28 to ¶ 32; ¶ 38) in order to provide easier winding operation and increase space factor of the winding (Suzuki, ¶ 5).

    PNG
    media_image5.png
    545
    685
    media_image5.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kitamura in view of Nagasawa and Yamada and provide the stator includes a sensor circuit board 
Regarding claim 8/7/1, Kitamura in view of Nagasawa and Yamada and Suzuki teach the device of claim 7 but does not explicitly teach the fixing pin are fixed across the two adjacent divided cores.
However, Suzuki further teaches (see figs. 3 and 4 below) the fixing pin (40) are fixed across the two adjacent divided cores (6, 36) (since the fixing pin 40 is formed on each individual stator core to support connection of the winding to the circuit board) (¶ 28 to ¶ 32; ¶ 38) in order to provide easier winding operation and increase space factor of the winding (Suzuki, ¶ 5).

    PNG
    media_image6.png
    447
    833
    media_image6.png
    Greyscale

.
8.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kitamura  in view Nagasawa and Yamada and Suzuki as applied to claim 7 above, and further in view of Ishida et al (Ishida) (U.S. Patent No. 20090127972).
Regarding claim 9/7/1, Kitamura in view of Nagasawa and Yamada and Suzuki teach the device of claim 7 but does not explicitly teach the fixing pins are press-fitted to a disk made of metal disposed on an end surface of the stator core.
However Ishida teaches the fixing pins (48) are press-fitted to a disk (5) made of metal disposed on an end surface of the stator core (2b) (fig. 1; ¶ 36; ¶ 46; ¶ 56) in order to provide improved heat dissipation (Ishida, ¶ 36).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kitamura in view of Nagasawa and Yamada and Suzuki and provide the fixing pins are press-fitted to a disk made of metal disposed on an end surface of the stator core as taught by Ishida in order to provide easier winding operation and increase space factor of the winding (Suzuki, ¶ 5).
9.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kitamura  in view Nagasawa and Yamada as applied to claim 1 above, and further in view of Ueno et al (Ueno) (U.S. PGPub No. 20120062051).
claim 10/1, Kitamura in view of Nagasawa and Yamada teach the device of claim 1 but does not explicitly teach each of the divided cores has a shape fixed with an integrally molded resin.
However, Ueno teaches (see fig. 1 below) each of the divided cores (20) has a shape fixed with an integrally molded resin (60) (¶ 100; ¶ 60) in order to reliably prevent short circuiting between the core and the coil (Ueno, ¶ 100).

    PNG
    media_image7.png
    521
    590
    media_image7.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kitamura in view of Nagasawa and Yamada and provide each of the divided cores has a shape fixed with an integrally molded resin as taught by Ueno in order to reliably prevent short circuiting between the core and the coil (Ueno, ¶ 100).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kitamura  in view Nagasawa and Yamada as applied to claim 1 above, and further in view of Nagata et al (Nagata) (U.S. PGPub No. 20070024149).
Regarding claim 11/1, Kitamura in view of Nagasawa and Yamada teach the device of claim 1 but does not explicitly teach each of the divided cores has a shape fixed with a dust core coating an outer surface thereof.

    PNG
    media_image8.png
    708
    756
    media_image8.png
    Greyscale

However, Nagata teaches (see fig. 15 above) each of the divided cores (43) has a shape fixed with a dust core coating (30, element 30 is a magnetic substance, such as iron mixed with a resin and therefore a dust core, see ¶ 34) an outer surface thereof (¶ 34; ¶ 58 to ¶ 60) in order to provide a smaller and more uniform magnetic resistance in 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kitamura in view of Nagasawa and Yamada and provide each of the divided cores has a shape fixed with a dust core coating an outer surface thereof as taught by Nagata in order to provide a smaller and more uniform magnetic resistance in the joining structure of the divided core, thereby increasing the effective magnetic flux and the motor output (Nagata, ¶ 11).
11.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kitamura  in view Nagasawa and Yamada as applied to claim 1 above, and further in view of Murakami et al (Murakami) (U.S. PGPub No. 20090058215).
Regarding claim 12/1, Kitamura in view of Nagasawa and Yamada teach the device of claim 1 but does not explicitly teach the respective divided cores are fixed with a tubular fixing member made of metal manufactured by shrinkage fitting or cold fitting.
However, Murakami teaches (see fig. 2 below) the respective divided cores (41) are fixed with a tubular fixing member (31) made of metal manufactured by shrinkage fitting or cold fitting (the processes of shrinkage fitting or cold fitting are not given patentable weight in this apparatus claim, see below) (¶ 23; ¶ 24) in order to provide improved thermal conductivity and thereby improved cooling of the device (Murakami, ¶ 5; ¶ 23).
The Examiner points out the limitation of “manufactured by shrinkage fitting or cold fitting” is considered as a product-by-process limitation. “Even though product-by-
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kitamura in view of Nagasawa and Yamada and provide the respective divided cores are fixed with a tubular fixing member made of metal manufactured by shrinkage fitting or cold fitting as taught by Murakami in order to provide improved thermal conductivity and thereby improved cooling of the device (Murakami, ¶ 5; ¶ 23).

    PNG
    media_image9.png
    471
    615
    media_image9.png
    Greyscale

12.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kitamura  in view Nagasawa and Yamada as applied to claim 1 above, and further in view of Aramaki et al (Aramaki) (U.S. PGPub No. 20090066183).
Regarding claim 13/1, Kitamura in view of Nagasawa and Yamada teach the device of claim 1 but does not explicitly teach the respective divided cores have joining portions inclined with respect to an axial direction of the stator core.
However, Aramaki teaches (see fig. 2 below) the respective divided cores (30) have joining portions (40, 41) inclined with respect to an axial direction of the stator core (10) (¶ 130 to ¶ 135; ¶ 137) in order to reduce noise and vibration (Aramaki, ¶ 6).

    PNG
    media_image10.png
    632
    638
    media_image10.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kitamura in view of Nagasawa and Yamada and provide the respective divided cores have joining portions inclined with respect to an axial direction of the stator core as taught by Aramaki in order to reduce noise and vibration (Aramaki, ¶ 6).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kitamura  in view Nagasawa and Yamada as applied to claim 1 above, and further in view of Baba et al (Baba) (U.S. PGPub No. 20180358846).
Regarding claim 14/1, Kitamura in view of Nagasawa and Yamada teach the device of claim 1 but does not explicitly teach the electromagnetic steel plates have a plate thickness of 0.25 mm or less.
However, Baba teaches the electromagnetic steel plates (4a) have a plate thickness of 0.25 mm or less (figs. 1 and 2; ¶ 33 to ¶ 37; ¶ 2) in order to improve heat dissipation and reduce iron loss (Baba, ¶ 13).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kitamura in view of Nagasawa and Yamada and provide the electromagnetic steel plates have a plate thickness of 0.25 mm or less as taught by Baba in order to improve heat dissipation and reduce iron loss (Baba, ¶ 13).
Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Furukawa (U.S. PGPub. No. 20110169358) teaches a motor has a cover including an outer cylinder portion to support a stator on an inner surface. An inner cylinder portion supports a bearing on the surface. A bottom portion connects a lower end of the portions. The stator includes a stator core with a set of teeth. An insulator covers the core and coils arranged by winding conductive wires. The insulator includes 
Suzuki ‘755 (U.S. Patent No. 6087755) teaches a motor structure having an armature yoke including a cylindrical portion and a plurality of salient poles formed in the radial direction on the circumference of one end of the cylindrical portion, characterized by having a stator coil formed by a concentrated winding provided around a salient pole portion, which is formed by joining the salient poles of two armature yokes together, and a motor structure characterized by having the above described structure and further having a salient pole piece disposed on the front end of the salient pole portion in confronting relationship with a rotor magnet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/ALEXANDER A SINGH/Examiner, Art Unit 2834